OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of misdemean- or driving while intoxicated. The trial court assessed his punishment at 30 days confinement and a fine of $500. On appeal, the Corpus Christi Court of Appeals reversed the conviction and ordered that an acquittal be entered. Sinast v. State, 688 S.W.2d 631 (Tex.App.—Corpus Christi). Finding that the Court of Appeals was correct in holding the evidence insufficient, we refuse the state’s petition for discretionary review.
However, the Court of Appeals went further and held that under Texas law, prior to the 1984 amendments to Article 67011-5, V.A.C.S., a person’s refusal to submit to a breath test was not admissible evidence in a trial for driving while intoxicated. Finding that this holding was unnecessary to the decision of the case, we neither approve nor disapprove this holding.
TEAGUE, J., dissents.